PUTNAM, J.
(dissenting). In the year 1887, when the defendant Henry W. Hayden commenced proceedings in behalf of the four children of Eliza McGillis born subsequent to the death of William Caldwell (hereafter designated as the “after-born children”), those parties were vested Avith title to the remainder in the real estate in Warren county set off to their mother for life. The devise in the avíII of Wil*926liam Caldwell, so far as it gave an interest in such remainder to the children of said Eliza born before his death (they being at the time of his decease aliens), was void. This had been adjudicated in an action in which the said children and the heirs of the testator were parties. Beck v. McGillis, 9 Barb. 35. But the devise of such remainder was valid as to the after-born children. Wadsworth v. Wadsworth, 12 N. Y. 376. They were entitled to the entire remainder so bequeathed (Downing v. Marshall, 23 N. Y. 366), except as against the state, whose right therein was released by chapter 310, Laws 1887.
The above conclusions are authorized by the decision of the general term of the Third department in Van Cortlandt v. Laidley, 59 Hun, 161, 11 N. Y. Supp. 148. The trial court in that case found, in reference to the children of Eliza McGillis born before the death of William Caldwell, as follows:
“As the above-named children of Eliza McGillis were, upon the death of William Caldwell, aliens, the said devise to such issue by the will of William Caldwell was void, under the provisions of section 4, art. 1, tit. 1, c. 6, 2 Rev. St. The judgment of this court in the action of Beck v. McGillis, referred to in the findings of fact herein, was binding and conclusive upon all the parties to the said action.”
The judgment, which was afterwards affirmed by the general term and the court of appeals, provided:
“That the said fee or remainder in said property, partitoned and set apart therein to said Eliza McGillis, is vested in and owned by the lawful issue of the said Eliza McGillis born subsequent to the death of William Caldwell, and their assigns, in the proportions provided and specified by the said William Caldwell, deceased, in his said will and codicil.”
We find, therefore, that at the time in question, under the decision in Van Cortlandt v. Laidley, supra, and under the provisions of 1 Rev. St. p. 723, § 13 (which enacts that a future estate is vested "when there is a person in being who would have an immediate right to the possession of the lands upon the ceasing of the intermediate or precedent estate”), that Eliza McGillis had a life estate in the premises described in the complaint, and, subject to such life estate, her four after-born children were vested with the remainder. The youngest of such children was born on April 1, 1857. From that time, therefore, for a period of over 30 years, those parties had, under the will of William Caldwell and the laws of the state, been vested with an estate in remainder in the premises in question, when the defendant Hayden commenced proceedings in the year 1887 in their behalf. The estate was so vested in each of those four, subject to be divested by his or her death before the death of the life tenant. Campbell v. Stokes, 142 N. Y. 23, 36 N. E. 811.
Had Eliza McGillis died at any time during that 30 years, no ' doubt could be entertained but what those four parties would have taken the estate, under the provisions of the will of William Caldwell and the statute above quoted. Subsequently, on July 1, 1888, the defendant Jarvis, son of Margaret Louisa Jarvis, was bom, and on his birth became entitled to a contingent interest in one-fourth of the remainder in the premises in question, which would vest on his surviving the life tenant and his mother. He having survived his mother and Eliza McGillis, the question to be passed upon is how, if *927at all, his contingent interest in the lands in question has been reduced from a one-fourth to a one-seventh interest. It was not thus reduced by the contract made between the four after-born with the four firstborn children of Eliza McGillis, by which the former agreed to transfer to the latter a portion of the estate to be recovered. As the first-born children had no legal interest in the remainder, the promise that they should share in the recovery was without any consideration, and, in fact, to make a gift. The agreement may have been obligatory on the parties, but it had no validity as against the defendant Jarvis. His mother had no authority to give away his property, or, by her contract, to affect his contingent right to one-fourth of the remainder in the real estate in question.
Nor do we think that his contingent right in the premises in question was affected by the provisions of chapter 42 of the Laws of 1889. The estate in remainder of the four after-born children, which had been vested for so long a period, could not be divested by the statute in question, nor could the contingent property right of the defendant Jarvis be affected thereby. Such right was a contingent estate. 1 Rev. St. p. 723, § 13; Powers v. Bergen, 6 N. Y. 358-300. It was property, and, being property, he could not be deprived thereof by a subsequent law enacted by the legislature. Westervelt v. Gregg, 12 N. Y. 202; Luhrs v. Eimer, 80 N. Y. 171. The legislature may in certain exceptional cases provide for the disposition of future contingent interests in real estate for the benefit of parties who may become thereafter entitled thereto, but it cannot arbitrarily deprive them of their property therein. See Ebling v. Dreyer, 149 N. Y. 400, 44 N. E. 155; Kent v. Church of St. Michael, 130 N. Y. 10, 32 N. E. 704. ' The contingent right of the defendant Jarvis to one-fourth of the said remainder could no more be reduced by the legislature in 1889 to a one-seventh interest than could the one-quarter vested interest of his mother, had she not entered into the agreement referred to with the children born before the death of the testator. The legislature had no more power in the one case than in the other. See Powers v. Bergen, 6 N. Y. 358; Brevoort v. Grace, 53 N. Y. 245. In the case last cited, it was held that the legislature could, by special act, authorize the sale of a future contingent interest in real estate of a person not in being, but held that it could not authorize the sale of lands in which adults competent to act for themselves had an interest, either vested or contingent; and Grover, J., in his opinion (page 259), says:
“It is further insisted that although the legislature may not have the power to authorize the sale of an estate in possession, or a vested estate in expectancy of an adult without his consent, yet it can authorize the sale of a contingent estate in expectancy. I can see no reason for the distinction. An owner sui juris is equally competent to determine and manage for himself in the one case as in the other. The foundation of the power of the legislature to act in behalf of any owner is the want of capacity .to act for himself, and this reason no more extends to the case of a contingent than to a vested expectant estate. The question as to whether the interests are vested or contingent is not material, and will not be discussed [thus holding that future contingent interests in real estate are ns much protected by the provisions of the constitution as a vested remainder].”
As it was not within the power of the legislature, by the act of 1889, to divest the four after-born children of Eliza McGillis of *928an estate with which they had been vested under the laws of the state for 30 years, or the contingent estate of the defendant Jarvis, which has since vested, we think the statute of 1889 should not be deemed to have been intended by the legislature to have a retrospective operation, or, by its terms, to apply to an estate the title to which had vested at the time of its enactment. It is a well-settled doctrine that “no statute shall be construed to have a retrospective operation, without express words to that effect, either by an enumeration of the cases in which the act is to have such retrospective operation, or by words which can have no meaning unless such a construction is adopted.” Palmer v. Conly, 4 Denio, 376; Dash v. Van Kleeck, 7 Johns. 477; People v. Board of Sup’rs of Columbia Co., 43 N. Y. 131; Sanford v. Bennett, 24 N. Y. 20; Railroad Co. v. Van Horn, 57 N. Y. 473. We find nothing in the act of 1889 that shows a legislative intent to give that statute such a retrospective operation, so as to affect the title of the parties to real estate with which they .had been vested for so long a period before the law went into operation. It is true that the language-used in the act is: “Nor shall the title to any such real estate '* * * . which has been or shall be devised or conveyed to such woman or to such foreign-born children or descendants be impaired or affected by reason of her marriage with an alien,” etc. The words “has been,” in the act, should, we think, be deemed to refer to devises in wills executed prior to its passage, and where the devise had not actually taken effect when the law went into operation. When the statute in question was enacted, the children of Eliza McGrillis born before the death of William Caldwell had no title to the premises in question. The devise had taken effect, and the title was* vested in the after-born children. The first-born children had no interest in the real estate in question to be affected or impaired. Hence, by the terms of the statute in question,, as well as under the principle above adverted to,-—that a law shall not be construed to have a retrospective operation,—it cannot be deemed to affect the rights of the after-born children,, or the property right of the defendant Jarvis, who has succeeded to his mother’s title, and who, when the act was passed, had a contingent estate in remainder in the premises in question.
It follows that although the testator intended that all the children of Eliza McGrillis should share equally in the remainder in question, under the laws of the state, applicable, those born prior to his death could not take any interest therein, and those born after his death took the whole estate (Downing v. Marshall, 23 N. Y. 366; Van Cortlandt v. Laidley, 59 Hun, 161, 11 N. Y. Supp. 148); and the defendant Jarvis is entitled to the one-fourth interest in said remainder to which his mother would have been entitled had She survived the life tenant.
• The remaining question in the case as to the claim of the defendant Hayden to the mansion-house property. The agreement under which he claims was made with the four after-born children of Eliza McGrillis before the birth of the defendant Jarvis. It was a contract that, for services'to be performed, Hayden should be paid by *929a conveyance of a portion of the property sought to be recovered. The arrangement made seeiqs to have been a -fair and equitable one. The four after-born children made an agreement with those born before the death of William Caldwell, by which the intent of the testator that the remainder after the death of the life tenant, Eliza McGillis, should go equally to her surviving issue, should be carried out. The death of Louisa Jarvis was not then anticipated. It does not appear that, by the conveyance of the mansion-house property to Mr. Hayden, he received an excessive compensation for the services he contracted to perform. Those services, to some extent, inured to the benefit of the defendant Jarvis. We should therefore feel inclined, if possible, to sustain the conclusion of the referee in. reference to the claim of Mr. Hayden; but we have with some reluctance reached the conclusion that it was beyond the power of the parties who made the contract with him to convey or affect the interest of the defendant Jarvis in the mansion-house property, or to give to Mr. Hayden any claim for legal services as against Jarvis, which could be enforced against the interest of the latter in the property in question, or otherwise. Suppose those parties, instead of conveying to Mr. Hayden the mansion-house property, had agreed to pav him §20,000 in money for the services he was to perform. It would hardly be claimed that he could have collected of Jarvis any part of such agreed compensation.
It was said in the opinion in Kent v. Church of St. Michael, 136 N. Y. 17, 32 N. E. 705, that:
“Where an estate is vested in persons living, subject only to the contingency that persons may be born who will have an interest therein, the living owners of the estate, for all purposes of any litigation in reference thereto, and affecting the jurisdiction of the courts to deal with the same, represent the whole estate, and stand not only for themselves, but also for the persons unborn. This is a rule of convenience, and almost of necessity.”
In other words, the authority cited holds that those unborn or having a contingent interest in the premises affected by the litigation are bound by the proceedings in court, and by the judgment in the action, not by contracts or engagements made by the parties in whom the title to the estate is vested, not considered or passed upon in the litigation, or validated or sanctioned by the judgment of the court. We are unable to reach the conclusion that the conveyance of the mansion-house property made by the four after-born children to Hayden in any manner affected the interest of the defendant Jarvis therein, or that the latter is in any way bound by such contract.
The judgment should be reversed, and judgment rendered in pursuance of this opinion, with costs to the appellant to be paid out of the estate.